DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 19 are entitled to a priority date of September 22, 2017.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending to include a wind turbine on the same vertically oriented shaft as the solar thermal power generation equipment. 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1: transmission mechanism (generic placeholder) which transmits the rotation of the wind turbine to the power generator…

Claim 3: wind turbine radius changing mechanism (generic placeholder) which is configured to change a wind turbine radius (function)…

Claim 8: rotational speed adjusting mechanism (generic placeholder) which is configured to set a rotational speed of the output shaft to a target rotational speed (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 6 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 35 of copending Application No. 16629450 in view of Madson (US 2017/0114778) and Caldwell et al. (US 2012/0096844). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 21 of 16629450
Solar thermal power generation equipment comprising:



a compressor which is configured to compress a working medium to generate a compressed medium;

a heat receiver which is configured to heat the compressed medium by receiving sunlight;

a turbine which is configured to be driven by the compressed medium heated with the heat receiver;

a power generator which is configured to perform power generation by driving of the turbine;

a transmission mechanism which transmits the rotation of the wind turbine to the power generator; and

a tower which supports the wind turbine, the compressor, the heat receiver, the turbine and the power generator,

wherein the compressor has a compressor rotor which is configured to rotate about a compressor axis extending in a vertical direction, and a compressor casing which covers the compressor rotor,

the turbine has a turbine rotor which is configured to rotate about a turbine axis extending in the vertical direction, and a turbine casing which covers the turbine rotor,

the compressor rotor and the turbine rotor are mechanically connected to form a gas turbine rotor,

the power generator has a power generator rotor which is mechanically connected to the gas turbine rotor, and is configured to rotate about a power generator axis extending in the vertical direction, and a power generator casing which covers the power generator rotor,

the wind turbine, the compressor, the turbine and the power generator each constitute an array apparatus, and

the plurality of array apparatuses are arranged in the vertical direction.
solar thermal power generation facility comprising:

a compressor configured to compress a working medium to generate a compressed medium;

a medium heating heat receiver, which is a heat receiver, configured to receive sunlight to heat the compressed medium;

a turbine configured to be driven by the compressed medium heated by the medium heating heat receiver;

a power generator configured to generate electric power by driving the turbine; 

an exhausted heat recovery boiler configured to heat water with an exhausted medium that is the working medium exhausted from the turbine and convert the water into steam;

a steam turbine configured to be driven by steam from the exhausted heat 

a heat accumulation material that is capable of accumulating heat of the steam from the exhausted heat recovery boiler;

an auxiliary feed line that branches off from the feed line;

a steam generator that is connected to the auxiliary feed line, has a heat transfer pipe that is in contact with the heat accumulation material and is capable of exchanging heat between the water from the auxiliary feed line and the heat accumulation material, is configured to heat the water by the heat accumulation 

an auxiliary steam line configured to guide the steam generated by the steam generator to the steam turbine; and

a tower configured to support the compressor, the medium heating heat receiver, the turbine, and the power generator,

wherein the compressor has a compressor rotor that is rotated about a compressor axis extending in a vertical direction, and a compressor casing that covers the compressor rotor,

the turbine has a turbine rotor that is rotated about a turbine axis extending in the vertical direction, and a turbine casing that covers the turbine rotor,

the compressor rotor and the turbine rotor are mechanically connected to constitute a gas turbine rotor,

the power generator has a power generator rotor that is mechanically connected to the gas turbine rotor and is rotated about a power generator axis extending in the vertical direction, and a power generator casing that covers the power generator rotor,

the compressor, the turbine, and the power generator are formed as arranged devices, and a plurality of the arranged devices are aligned in the vertical direction.


As seen above, the only elements recited in Claim 1 of the instant application not present in the co-pending application are wind turbine which is configured to rotate by receiving wind and the transmission mechanism which transmits the rotation of the wind turbine to the power generator. 



Caldwell teaches a transmission mechanism (Figure 1) which transmits the rotation of a wind turbine (110) to the power generator (157). As per Caldwell, because “input power to renewable energy devices is unpredictable from second to second, due to gusts and turbulence” there are “undesirable variations in the power output to the electricity network” and the type of hydraulic transmission taught by Caldwell alleviate this by using “a fluid store connected between the pump and motor…to control the pump and/or motor to achieve the second-by-second storage and retrieval of excess energy in the fluid store” (Paragraph 5).  MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to modify the system of Claim 21 of the co-pending 

Although no comparative is shown, Claims 2 and 6 – 19 of the instant application are all either recited directly in one of the claims of the co-pending application or taught by Madson and Caldwell as per the modifications made above.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 recites the turbine. However, it is unclear whether this refers to turbine of the gas turbine or the steam turbine, since both have been introduced. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10 – 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et al. (hereafter “Caldwell” – US 2012/0096844).

With regards to Claim 1:

solar thermal power generation equipment (Figure 1) comprising: a compressor (compressor 3) which is configured to compress a working medium (air 15) to generate a compressed medium; a heat receiver (solar radiation receiver 4) which is configured to heat the compressed medium by receiving sunlight (Paragraph 41); a turbine (turbine 5) which is configured to be driven by the compressed medium heated with the heat receiver; a power generator (generator 7) which is configured to perform power generation by driving of the turbine (Paragraph 43); and a tower (solar tower 1) which supports the compressor, the heat receiver, the turbine and the power generator, wherein the compressor has a compressor rotor (as seen in Figures 1 and 3) which is configured to rotate about a compressor axis extending in a vertical direction (see Figure 1 and Paragraph 43), and a compressor casing which covers the compressor rotor (see unlabeled casing in Figure 1 – note that some form of casing must exist otherwise the compressor would not work effectively), the turbine has a turbine rotor (as seen in Figures 1 and 3) which is configured to rotate about a turbine axis extending in the vertical direction (see Figure 1 and Paragraph 43), and a turbine casing which covers the turbine rotor (see unlabeled casing in Figure 1, casing provided by at least the outer surface of the tower itself), the compressor rotor and the turbine rotor are mechanically connected to form a gas turbine rotor, the power generator has a power generator rotor which is mechanically connected to the gas turbine rotor (via drive shaft 6), and is configured to rotate about a power generator axis extending in the vertical direction (as seen in Figure 1 and Paragraph 23), and a power generator casing which covers the power generator rotor (see unlabeled casing in Figures 1 and 3), the compressor, the turbine and the power generator each constitute an array apparatus, and the plurality of array apparatuses are arranged in the vertical direction (see Figure 1 and Paragraph 23).

Wieghardt does not explicitly disclose a wind turbine which is configured to rotate by receiving wind; and a transmission mechanism which transmits the rotation of the wind turbine to the power generator. Madson (Figure 15) teaches a wind turbine (11) configured to rotate by receiving wind (Paragraph 48). This wind turbine is connected to a turbine compressor (33) arranged about a compressor axis extending in a vertical direction via a transmission (gear box 27, drive train 32). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, a wind turbine driving a turbine compressor arranged vertically is known in the art. Furthermore, the wind turbine not only provides additional power to the system by harnessing wind energy but also may be used for start-up operations of the turbine compressor without requiring an alternative power source for initial start-up. It would have been obvious to modify the system of Wieghardt to include a wind turbine in order to yield the predictable benefits described above, notably more electrical power output due to wind energy and elimination of a need for external start-up equipment for the compressor. 



With regards to Claim 7:

The Wieghardt modification of Claim 1 teaches the transmission mechanism has a hydraulic pump (pump 129, Figure 1 of Caldwell) which is configured to convert the rotation of the wind turbine into oil pressure (Paragraph 78), a hydraulic motor (motor 131, Figure 1 of Caldwell) which has an output shaft (shaft 159, Figure 1 of Caldwell), and is configured to receive the oil compressed by the hydraulic pump to rotate the output shaft, and a connecting hydraulic line (high pressure manifold 133, low pressure manifold 135, Figure 1 of Caldwell) which connects the hydraulic pump and the hydraulic motor so that the oil passes between the hydraulic pump and the hydraulic motor, the output shaft of the hydraulic motor being mechanically connected to the power generator rotor (generator 157, Figure 1 of Caldwell, i.e. drives generator 7 of Wieghardt as per modification).

With regards to Claim 8:

The Wieghardt modification of Claim 1 teaches the transmission mechanism has a rotational speed adjusting mechanism (valves 220, 214, and other control equipment including the step in Figure 4 of Caldwell, see Paragraphs 89 – 91 of Caldwell) which is configured to set a rotational speed of the output shaft to a target rotational speed.

With regards to Claim 10:

The Wieghardt modification of Claim 1 teaches an exhaust heat recovery boiler (heat exchanger 20, Figure 1 of Wieghardt) which is configured to heat water (Paragraph 46 of Wieghardt) with an exhaust medium which is the working medium exhausted from the turbine and is configured to turn the water into steam (Paragraph 46 of Wieghardt).

With regards to Claim 11:

The Wieghardt modification of Claim 1 teaches the exhaust heat recovery boiler forms an array apparatus, and the plurality of array apparatuses including the exhaust heat recovery boiler are arranged in the vertical direction (as seen in Figure 1 of Wieghardt, heat exchanger 20 is arranged vertically in the tower).

With regards to Claim 12:

The Wieghardt modification of Claim 1 teaches a steam turbine (steam turbine 24, Figure 1 of Wieghardt) which is configured to be driven by steam from the exhaust heat recovery boiler; a condenser (condenser 30, Figure 1 of Wieghardt) which is configured to return steam, which is exhausted from the steam turbine, into water; and a water supply line (line 26, Figure 1 of Wieghardt) which is configured to guide water in the condenser to the exhaust heat recovery boiler.

With regards to Claim 15:

The Wieghardt modification of Claim 1 teaches the condenser has a water storage unit in which the water is stored after the steam exhausted from the steam turbine returns to the water, the water storage unit forms an array apparatus, and the plurality of array apparatuses including the water storage unit are arranged in the vertical direction (under broadest reasonable interpretation, the water lines of Wieghardt qualify as a water storage unit and are seen as being vertically arranged with the steam turbine and gas turbines in Figure 1 of Wieghardt).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et al. (hereafter “Caldwell” – US 2012/0096844), further in view of Yamada (JP S54-155336A).

With regards to Claim 2:

The Wieghardt modification of Claim 1 teaches the wind turbine has a wind turbine shaft (shaft 31, Figure 15 of Madson) which is configured to rotate about a wind turbine axis extending in the vertical direction, but does not explicitly teach a blade which is fixed to the wind turbine shaft and is configured to receive the wind to rotate the wind turbine shaft about the wind turbine axis. However, vertical axis rotation turbines are known in the art. Yamada teaches a tower including both a solar power generation system (A10) and a wind turbine system (B10). Both are arranged vertical on the tower. Yamada teaches that the wind turbine system is a vertical axis wind turbine (B10) with blades fixed to the wind turbine shaft and is configured to receive the wind to rotate the wind turbine shaft about the wind turbine axis (as seen in Figure 1). Vertical axis wind turbines have . 


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et al. (hereafter “Caldwell” – US 2012/0096844), further in view of Gericke et al. (hereafter “Gericke” – JP 2012092835).

With regards to Claims 6 and 9:

The Wieghardt modification of Claim 1 does not explicitly teach a clutch between the gas turbine rotor/hydraulic motor output shaft and the power generator rotor, which is configured to switch a connection state between the gas turbine rotor hydraulic motor output shaft and the power generator rotor, between a transmission state in which power is transmittable and a non-transmission state in which no power transmission is performed. Gericke teaches two power  clutch (clutch 17, 17a) between the gas turbine rotor and the power generator rotor (generator 30) and between the steam turbine and the power generator rotor, which is configured to switch a connection state between the gas turbine rotor and the power generator rotor, between a transmission state in which power is transmittable and a non-transmission state in which no power transmission is performed (see English translation, the clutch allows for disconnection of the turbines to the generator). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to modify the system of Wieghardt of Claim 1 by including clutches between the power sources and the generator in order to uncouple the power sources from the generator in instances where electricity generation is not desired.  


Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et al. (hereafter “Caldwell” – US 2012/0096844), further in view of Iwashita et al. (hereafter “Iwashita” – JP 2004-204825).

With regards to Claim 13:

the steam turbine has a steam turbine rotor which is configured to rotate about a steam turbine axis and a steam turbine casing which covers the steam turbine rotor (Figure 1 of Wieghardt), but does not explicitly teach that said axis is the vertical direction, the steam turbine forms an array apparatus, and the plurality of array apparatuses including the steam turbine are arranged in the vertical direction. Iwashita (Figure 4) teaches a gas turbine (3) and a steam turbine (4) “connected in series in the vertical direction [so as to] greatly reduce the site area and greatly reduce construction costs including land costs” (Paragraph 4). Given the teachings of Iwashita, it would have been obvious to one of ordinary skill in the art to modify the system of Wieghardt of Claim 1 by arranging the steam turbine rotation axis vertically aligned with the gas turbine axis within the tower in order to yield the predictable benefits described by Iwashita above. 

With regards to Claim 16:

The Wieghardt modification of Claim 1 does not explicitly teach the turbine is disposed above the compressor, and the exhaust heat recovery boiler is disposed above the turbine. However, this amounts to a mere rearrangement of parts. Iwashita (Figure 3) teaches the gas turbine (3) comprises the turbine (3b) is disposed above the compressor (3c), and the exhaust heat recovery boiler (16) is disposed above the turbine (see Figure 3, Paragraph 24). Since heated air rises, the arrangement of Iwashita simplifies ducting. It would have been obvious . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et al. (hereafter “Caldwell” – US 2012/0096844), further in view of Iwashita et al. (hereafter “Iwashita” – JP 2004-204825), further in view of Gericke et al. (hereafter “Gericke” – JP 2012092835).

With regards to Claim 14:

The Wieghardt modification of Claim 13 teaches the compressor and the turbine are disposed on one side of an upper side in the vertical direction and a lower side in the vertical direction, on the basis of the power generator, the steam turbine is disposed on the other side of the upper side in the vertical direction and the lower side in the vertical direction, on the basis of the power generator (see Figure 1 of Wieghardt, turbine 5 on one side of generator 7 and steam turbine 24 on other side of generator 7), but does not explicitly teach both driving the same generator and a clutch between the steam turbine and the power generator rotor, which is configured to switch a connection state between the steam turbine rotor and the power generator rotor, between a transmission state in which power is transmittable and a non-transmission state in which no power transmission is performed. Iwashita (Figure 4) teaches that both the steam turbine (4) and the gas turbine (3) drive the same generator (2). It would have been obvious to modify the system of Wieghardt of Claim 1 to make both turbines drive the same generator to reduce the number of parts in the system. Gericke teaches two power systems (gas turbine 12, steam turbine 30) driving the system generator. Gericke teaches a clutch (clutch 17, 17a) between the gas turbine rotor and the power generator rotor (generator 30) and between the steam turbine and the power generator rotor, which is configured to switch a connection state between the gas turbine rotor and the power generator rotor, between a transmission state in which power is transmittable and a non-transmission state in which no power transmission is performed (see English translation, the clutch allows for disconnection of the turbines to the generator). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to modify the system of Wieghardt of Claim 1 by including clutches between the power sources and the generator in order to uncouple the power sources from the generator in instances where electricity generation is not desired.  


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et .

With regards to Claims 17 and 18:

The Wieghardt modification of Claim 1 does not explicitly teach a heat storage body which stores heat of the exhaust medium, an auxiliary water supply line branching from the water supply line; a steam generator which has a heat transfer tube connected to the auxiliary water supply line and coming into contact with the heat storage body to exchange heat between the water from the auxiliary water supply line and the heat storage body, and is configured to heat the water with the heat storage body to turn water into steam; and an auxiliary steam line which is configured to guide steam generated by the steam generator to the steam turbine. Goebel (Figure 3, 4) teaches a gas turbine (28) powered by solar radiation (2). The gas turbine provides its exhaust heat to an exhaust heat recovery boiler (38) used in a steam turbine cycle (steam turbine 52). Goebel further teaches a heat storage body (hot tank 90) which stores heat of the exhaust medium (Paragraph 71), an auxiliary water supply line (line 95) branching from the water supply line (line 72); a steam generator (heat exchanger 87) which has a heat transfer tube connected to the auxiliary water supply line and coming into contact with the heat storage body to exchange heat between the water from the auxiliary water supply line and the heat storage body (Paragraphs 73, 74), and is configured to heat the water with the heat storage body to turn water into steam; and an auxiliary steam line (line 83) which is configured to guide steam generated by the steam generator to the steam turbine. MPEP 2143(A) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, when there is insufficient sunlight to generate an exhaust heat, Goebel teaches that it is known to use stored heat to generate power via the steam turbine. It would have been obvious to one of ordinary skill in the art to modify the system of Wieghardt of Claim 1 to include a heat storage body and ancillary water lines as shown in Goebel in order to yield the predictable result of generating power via the steam turbine even when solar radiation is insufficient to drive the gas turbine and generate an exhaust medium. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wieghardt (US 2013/0147196) in view of Madson (US 2017/0114778) and Caldwell et al. (hereafter “Caldwell” – US 2012/0096844), further in view of Sugimoto et al. (hereafter “Sugimoto” – WO 2013157629).

With regards to Claim 19:

The Wieghardt modification of Claim 1 does not explicitly teach a heliostat which has a reflecting mirror which reflects sunlight, and a mirror driver which is configured to change a direction of the reflecting mirror so that sunlight reflected by the reflecting mirror is directed to the heat receiver. Sugimoto (Figure 1) teaches a gas turbine arrangement heated by solar radiation via solar receiver (20). Sugimoto further teach a heliostat (30) which has a reflecting mirror (31) which reflects sunlight, and a mirror driver (33) which is configured to change a direction of the reflecting mirror so that sunlight reflected by the reflecting mirror is directed to the heat receiver (see English translation: “The drive controller 33 of the heliostat 30 that has received this ON command adjusts the direction of the reflecting mirror 31 so that the sunlight reflected by the reflecting mirror 31 is directed to the heat receiver 20”). MPEP 2143(A) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, heliostats are known to direct sunlight towards solar receivers, and heliostats drivers are known to adjust the direction of the mirror to maximize sunlight received by the receiver. It would have been obvious to one of ordinary skill in the art to modify the system of Wieghardt of Claim 1 to include a concentrating heliostat and driver in order to yield the predictable result of maximizing sunlight reflected by the mirror to the solar receiver, thus maximizing power output at the turbine. 


Allowable Subject Matter

s 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Jacobson (US 4382190) – see Figure 1, telescoping arms of wind turbine to adjust the length of the arms with wind speed. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, May 4, 2021